NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              WILLIAM EDWARD MOREHEAD, Petitioner.

                         No. 1 CA-CR 16-0884 PRPC
                              FILED 11-30-2017


           Appeal from the Superior Court in Maricopa County
               Nos. CR1992-090932 and CR1992-091437
                 The Honorable Joan M. Sinclair, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

William Edward Morehead, Kingman
Petitioner



                       MEMORANDUM DECISION

Acting Presiding Judge Peter B. Swann, Judge James B. Morse Jr. and Chief
Judge Samuel A. Thumma delivered the decision of the court.
                           STATE v. MOREHEAD
                            Decision of the Court

PER CURIAM:

¶1              Petitioner William Edward Morehead seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is Morehead’s
first petition on the forgery case, and his sixth petition on the sexual offense
case.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of discretion.

¶4            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         2